Title: Alexander Garrett to James Madison, 16 April 1831
From: Garrett, Alexander
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Charlottesville
                                
                                 16th. April 1831.
                            
                        
                        
                        Annexed I send for your approval my check on the President & Directors of the Literary Fund of
                            Virginia for Ten thousand dollars for [ ] the University. Most Respectfully Your obt Servant 
                        
                            
                                
                            Alexr Garrett B UVa.
                        
                    